t c memo united_states tax_court william thomas taylor petitioner v commissioner of internal revenue respondent docket no filed date william thomas taylor pro_se randall b childs for respondent memorandum opinion vasquez judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 as explained - - below we will grant respondent’s motion to dismiss background at the time he filed the petition petitioner resided in florida in date petitioner moved from his address pincite westcreek lane houston texas westcreek lane address to dulles avenue stafford texas dulles avenue address on date respondent mailed petitioner a notice_of_deficiency for by certified mail addressed to petitioner at the westcreek lane address the westcreek lane address was the address reported on petitioner’ sec_2010 federal_income_tax return return filed date the return was the last return filed before the mailing of the notice_of_deficiency petitioner moved to florida in date on date petitioner filed his federal_income_tax return for return on that return petitioner reported an address in st augustine florida on date petitioner filed a petition with this court seeking redetermination of his tax_liability for the petition arrived at the court in an envelope bearing a u s postal service postmark dated date unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent moves to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioner argues that respondent failed to mail the notice_of_deficiency to his last_known_address discussion this court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer’s last_known_address sec_6212 81_tc_42 if the notice is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice by the taxpayer is immaterial see 857_f2d_676 9th cir aff’g 88_tc_1042 89_tc_806 frieling v commissioner t c pincite in turn the taxpayer ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice is mailed to file a petition for redetermination of the deficiency see sec_6213 see also sec_7502 treating timely mailing as timely filing respondent mailed the notice_of_deficiency to petitioner at the westcreek lane address on date the petition arrived at the court in an envelope postmarked date and was filed by the court on date over big_number days elapsed between respondent’s mailing of the notice_of_deficiency and petitioner’s filing of the petition thus the petition was neither mailed nor filed before the expiration of the 90-day statutory period for filing a timely petition accordingly it follows that we must dismiss this case for lack of jurisdiction however in view of petitioner’s contention that the notice_of_deficiency was not mailed to his last_known_address the issue for decision is whether the dismissal of this case should be based on petitioner’s failure_to_file a timely petition under sec_6213 or on respondent’s failure to issue a valid notice_of_deficiency under sec_6212 if jurisdiction is lacking because of respondent’s failure to issue a valid notice_of_deficiency we will dismiss on that ground rather than for lack of a timely filed petition 92_tc_729 aff’d without published opinion 935_f2d_1282 3d cir 74_tc_430 74_tc_377 we have held that absent clear and concise notice of a change_of address a taxpayer’s last_known_address is the address shown on the taxpayer’s return that was most recently filed at the time that the notice was issued king v commissioner f 2d pincite 91_tc_1019 sec_301_6212-2 proced admin regs in deciding whether the commissioner mailed a notice to a taxpayer at the taxpayer’s last_known_address the relevant inquiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer’s most current address frieling v commissioner t c pincite the burden of proving that the notice was not sent to the taxpayer at the taxpayer’s last_known_address is on the taxpayer see yusko v commissioner t c pincite respondent mailed the notice_of_deficiency to the address reported on petitioner’ sec_2010 return--the last return petitioner filed before the mailing of the notice consequently the notice_of_deficiency was mailed to petitioner at his last_known_address unless petitioner can demonstrate he provided respondent with clear and concise notice of a change_of address or before the mailing of the notice_of_deficiency respondent knew of a change in petitioner’s address and did not exercise due diligence in ascertaining his correct address see keeton v commissioner t c pincite 62_tc_367 aff’d without published opinion 538_f2d_334 9th cir nothing in the record suggests that petitioner gave respondent clear and concise notice of his change_of address from the westcreek lane address to the dulles avenue address nor does anything in the record suggest that respondent knew about that change_of address petitioner testified that when he moved from the westcreek lane address to the dulles avenue address in date he filed an appropriate change_of address form with the u s postal service however petitioner failed to produce evidence that would corroborate his testimony or establish the date on which the change_of address was submitted thus we find that the notice_of_deficiency was valid because it was sent to petitioner at his last_known_address accordingly because petitioner did not file his petition within the prescribed period of sec_6213 we lack jurisdiction to redetermine the deficiency and the case must be dismissed in reaching our holding we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
